Citation Nr: 1334659	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  07-34 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a stress fracture to the left heel calcaneal bone.

2.  Entitlement to a rating in excess of 10 percent for residuals of a stress fracture to the right heel calcaneal bone.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel




INTRODUCTION

The Veteran served on active duty from September 1969 to July 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO denied the Veteran's claim for a compensable rating for residuals of stress fracture to the bilateral calcaneal bones.  After the Veteran perfected an appeal of this denial, by rating decision dated in May 2010, the RO separated the Veteran's foot disabilities and assigned separate, 10 percent ratings for each foot effective August 17, 2006. 

Pursuant to the Veteran's request, a video conference hearing before a Veterans Law Judge was scheduled for June 2012.  However, he failed to appear for the hearing and provided no explanation for his absence.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. §§ 20.702(d); 20.704(d) (2013).  In June 2012 the Board remanded the claims for additional development.  The case has now been returned to the Board for further appellate action.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with this appeal.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 


FINDINGS OF FACT

The competent and credible evidence reveals that the Veteran's bilateral calcaneal fracture residuals are no more than moderately disabling.  



CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 percent for residuals of a stress fracture to the left heel calcaneal bone, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2013).
 
2.  The criteria for a disability rating higher than 10 percent for residuals of a stress fracture to the right heel calcaneal bone, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The notice requirements were accomplished in a letter sent in December 2006.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disability under consideration, pursuant to the recent holding in Dingess v. Nicholson, 19 Vet App 473 (2006).  The claims were readjudicated in the December 2012 supplemental statement of the case.

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records, and pursuant to the June 2012 Board remand, VA treatment records have been obtained.  In addition, he has been provided with appropriate VA examinations in connection with the claims.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and the RO/AMC has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process and has done so by providing evidence and argument.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).

Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

By way of background, by a July 1989 rating decision, the RO granted service connection for residuals of a stress fracture to the right and left heel calcaneal bones.  The Veteran's bilateral residuals of a stress fracture to the heel calcaneal bone were initially assigned a noncompensable disability rating under Diagnostic Code 5299-5273.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2013).  Diagnostic Code 5273 addresses os calcis or astragalus, which rates for deformity.  On August 17, 2006, the Veteran's current claim for increased ratings was received.  By a rating decision dated in May 2010, the RO separated the Veteran's foot disabilities and assigned separate, 10 percent ratings for each calcaneal fracture effective August 17, 2006, under Diagnostic Code 5284 for foot injuries. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as 
the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 5273 assigns a 10 percent evaluation for malunion of the os calcis or astraglus with moderate deformity, and assigns a 20 percent evaluation with marked deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5273 (2013).

Under Diagnostic Code 5284 for other foot injuries, a 10 percent rating is provided for moderate foot injuries, a 20 percent rating is provided for a moderately severe injury, and a 30 percent rating is provided for a severe injury.  The words "moderate, moderately severe," and "severe" are not defined in Diagnostic Code 5284.  Rather than applying a mechanical formula, the Board must evaluate the evidence of record to determine which characterization is most appropriate for the Veteran's left and right heel disorders.  38 C.F.R. § 4.2.

In statements and on examination, the Veteran complained of severe pain in his feet that prevented him from walking on his heels since service.  

A VA clinical treatment recorded the Veteran's complaints of heel pain.  He reported inability to stand for a prolonged period of time due to injuring his heels 
in service.  The clinician noted that x-rays in November 2003 revealed calcaneal spurs.  

On VA examination in January 2007, the Veteran reported severe pain in his heels that had forced him to walk on his toes since service.  The Veteran's feet were examined for signs of abnormal weight bearing, and no callosities or unusual shoe wear pattern were noted.  There was no breakdown.  The Veteran did not require assistive devices for ambulation and his gait was normal.  Examination of the right and left ankle was normal.  There was no heat, redness, swelling, effusion, drainage or abnormal movements of the ankles.  Range of motion of the right and left ankle was within normal limits.  Dorsiflexion was to 20 degrees and plantar flexion was to 45 degrees, bilaterally, without pain.  There was no additional limitation of motion due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.   

Examination of the feet was negative for signs of disturbed circulation, atrophy or swelling.  There was no deformity.  There was no significant pes planus, pes cavus, hallux rigidus, hallux valgus, hammertoes, or Morton's metatarsalgia.  The Achilles tendons had good alignment and the arches were preserved.  There was no limitation of dorsiflexion of the toes.  There was no tenderness on palpation of the toes or arches, bilaterally.  X-rays revealed minimal posttraumatic changes of the proximal phalanges of the right 2nd and 3rd toes, and small plantar calcaneal spurs bilaterally.  The examiner determined that the Veteran's condition limited the Veteran's ability to do frequent climbing, jumping, and walking on uneven ground.  

The examiner noted that the Veteran complained of foot pain since service, and was adamant about being unable to walk on his heels, reportedly, since service.  The examiner, however, concluded that examination of the feet was within normal limits and examination of the shoes showed evidence of wear pattern suggesting that the Veteran did put weight on his heels when walking, which contradicted his assertions.  There was no evidence of abnormal gait that would be consistent with putting weight on the toes for a prolonged period of time, as alleged by the Veteran.  

The Veteran underwent a VA examination in March 2010.  He complained of constant severe pain for the past 41 years, which he rated as 10/10.  He also endorsed crushing, burning, aching, squeezing, and cramping, along with weakness, stiffness, swelling, and bilateral foot fatigue with standing or walking.  Reportedly, he was unable to walk on his heels.  The Veteran treated the pain with medication and warm soaks.  He also related using shoe inserts for 10 years.  The Veteran presented with a cane which he indicated he required to maintain his balance.  He stated that the pain was so severe it would wake him up at night and for the past 41 years he could hardly think of anything other than the pain in his heels.  He was no longer able to work in his usual occupation as an auto mechanic due to the pain.  He could barely make it to the supermarket.  

On physical examination, the right and left ankle were normal without deformities.  Range of motion of the right and left ankle was within normal limits.  Dorsiflexion was to 20 degrees and plantar flexion was to 45 degrees, bilaterally, without pain.  There was no additional limitation of motion due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Examination of the feet revealed unusual shoe wear pattern on the lateral heels of both shoes and there was callosity on the medial aspect of the right great toes.  There was slight tenderness on palpation on the plantar feet, especially on the heels.  There was no pes planus, pes cavus, hallux rigidus, hallux valgus, hammertoes, or Morton's metatarsalgia.  The Achilles tendons had good alignment.  There was no tenderness on palpation of the toes, bilaterally.  Neurological examination, to include motor strength, deep tendon reflexes and sensory examination, revealed no abnormalities.  His posture was abnormal because he stood on a wide base on his toes using a cane.  He walked on his toes and his gait was slow and limping.  X-rays for the right foot revealed no abnormalities, and the left foot showed a small plantar calcaneal spur.  The examiner determined that the Veteran's condition limited his ability to stand for 15 to 30 minutes or walk more than 1/4 mile.  He also required corrective shoes.  

In an unsigned pre-printed form the examiner checked "yes" to every box for all opinions requested, including whether the Veteran's service-connected bilateral foot condition resulted in his need for corrective shoes and a cane, and attributed arthritis, callosities, abnormal shoe wear, posture abnormalities, and gait abnormalities to the service-connected disabilities.  

A VA clinical treatment note in May 2010 shows that the Veteran complained of bilateral foot pain, rated 10/10, that had caused him to walk on his toes for 41 years, thereby altering his gait.  It was noted that muscle contraction had occurred and the Veteran was unable to curl his toes.  On examination, his gait was antalgic, guarded and wide-based.  There was no swelling or edema and range of motion was normal.  There was no tenderness on palpation and shoe wear was normal.  The Veteran was diagnosed with gait abnormality and provided with crutches for ambulation.  Custom molded inserts were also recommended.  In September 2010, the Veteran presented with complaints of severe bilateral foot pain.  Reportedly, he had tried shoe inserts for 10 years, most recently using custom molded inserts, with no relief.  The clinician offered custom molded rocker bottom shoes; however, the Veteran refused insisting that he required a manual wheelchair for ambulation.  A wheelchair was ordered.  

On VA examination in October 2011, the Veteran complained of constant ongoing severe bilateral heel pain since the in-service injury.  He stated that pain following the in-service injury was so severe that he thought the way to end his pain was choosing to go Vietnam to die.  He stated that pain was sharp and radiated to his toes.  The Veteran rated the pain as 10/10.  He also described weakness, swelling, stiffness, fatigue, squeezing, burning, crushing, aching, oppressing, sticking and cramping.  Nothing relieved his symptoms.  The Veteran reported having no use of his feet anymore, as they felt dead as a result of walking on his toes for 42 years.  He was not under treatment for the condition and denied a history of hospitalizations.  

The examiner observed that the Veteran's gait and posture were within normal limits.  Leg length was equal in the right and left lower extremities.  There was no evidence of abnormal weight bearing, breakdown, callosities or any other unusual shoe wear pattern.  He used a cane for ambulation.  The Veteran did not require 
a brace, crutches, corrective shoes, a wheelchair, prosthesis or a walker for ambulation.  On examination of the ankles, there was no objective evidence of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, sublimation, or guarding on movement.  Range of motion of the right and left ankle was within normal limits.  There was no additional limitation of motion due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Palpation of the plantar surface of the feet revealed tenderness, bilaterally.  There was no edema, painful motion, disturbed circulation, weakness, atrophy, heat, redness or instability.  There was active motion in both great toes.  There was no evidence of pes planus, pes cavus, hallux rigidus, hallux valgus, hammertoes, or Morton's metatarsalgia.  The Achilles tendons 
had good alignment.  There were no limitations on standing or walking.  He did 
not require support in his shoes.  X-rays of the right foot revealed minimal posttraumatic changes, proximal phalanges 2nd and 3rd toes and early osteoarthritis in the 1st metatarsal joint.  In the left foot, x-rays also showed early osteoarthritis in the 1st metatarsal joint, along with a small plantar calcaneal spur.  The examiner indicated that functionally, the Veteran's bilateral foot disability presented difficulty with prolonged walking and standing, as well as some difficulty driving.  

The Veteran underwent a VA examination in August 2012.  He complained of bilateral heel pain and inability to walk on his heels for 42 years.  There was no evidence of pes cavus, hallux rigidus, malunion or nonunion of the metatarsal, hallux valgus, hammertoes, Morton's metatarsalgia, bilateral weak foot, Morton's neuroma, or other foot injuries.  There was no evidence of limitation of motion including any limitation of motion due to pain, or functional loss to either foot due pain, flare-ups in pain, weakness, or on extended use.  There was no muscle atrophy.  There was no evidence of permanent muscle contraction of the toes, or loss of use of either foot.  The Veteran did not require assistive devices for ambulation.  The examiner diagnosed bilateral calcaneal fractures, resolved.  
The examiner found that the Veteran's service-connected bilateral foot disability did not affect the Veteran occupationally.  

The examiner noted that despite the Veteran's complaints, he had never sought treatment from a podiatrist.  Additionally, the Veteran had an occupational history of employment that required him to constantly be on his feet, to include work as a grounds keeper and as a mechanic.  The examiner further noted that a bone scan in October 1999 was entirely normal, to include normal bilateral calcaneal.  In fact, bilateral foot abnormalities were initially noted in 2003 when x-rays revealed degenerative changes.  The examiner noted discrepancies between the Veteran's subjective complaints and objective examination findings on VA examination in 2007, as well as in the Veteran's reports of the in-service bilateral heel injuries.  The examiner further noted that the Veteran had a long-standing history of substance abuse for which he had not been forthright.    

The Board finds that the preponderance of the evidence shows that the Veteran is not entitled to higher evaluations for his service-connected bilateral foot disabilities.  In this regard, the Board notes that during the appeal the Veteran complained of ongoing severe bilateral heel pain since service.  He described the pain as 10/10 in severity.  In fact, he reported that the pain was so severe it would wake him up at night and for the past 41 years he could hardly think of anything other than the pain in his heels.  The Veteran also endorsed crushing, burning, aching, squeezing, cramping, impaired balance, crushing, weakness, stiffness, swelling, and fatigue.  Clinicians and VA examiners noted that he was adamant about being unable to walk on his heels since service and needing assistive devices for ambulation, to include shoe inserts, crutches, a cane and a wheelchair, along with pain medication.  He denied relief of symptoms with any treatment.  On VA examination in October 2011, the Veteran reported having no use of his feet anymore because they felt dead.  However, repeated examinations and treatment records have shown no pathology for the symptomatology reported, to include the severity of pain alleged.

The Board acknowledges the x-ray findings of minimal posttraumatic changes of the proximal phalanges of the right 2nd and 3rd toes, and small plantar calcaneal spurs with early osteoarthritis, bilaterally, as well as objective evidence of tenderness on the soles of the Veteran's feet on palpation.  Additionally, on VA examination in March 2010 the examiner noted unusual shoe wear pattern on the lateral heels of both shoes and callosity on the medial aspect of the right great 
toes.  The Board has considered these symptoms in evaluating the severity of his calcaneal fracture residuals.  However, the preponderance of the evidence weighs against a finding that he has a moderately severe right or left foot disability.  In this regard the evidence consistently shows that examinations revealed no objective findings of heat, redness, swelling, effusion, edema, deformity, malalignment, disturbed circulation, instability, drainage or abnormal movements of the ankles.  The Veteran retained full range of motion of the feet and ankles without pain.  There was no additional limitation of motion due to pain, fatigue, weakness, lack 
of endurance or incoordination after repetitive use.  Examination of the feet was negative for signs of disturbed circulation, muscle atrophy or swelling.  There was no deformity.  The Achilles tendons had good alignment and the arches were preserved.  There was no tenderness on palpation of the toes bilaterally.  Leg length was equal in the right and left lower extremities.  Neurological examination, to include motor strength, deep tendon reflexes and sensory examination, revealed no abnormalities.  

The Board further finds that it is clear from the record that the Veteran's bilateral foot disabilities do not approximate the loss of use of either foot.  With regards to functional limitations, the evidence of record shows that at best, the Veteran's service-connected bilateral foot condition presented difficulty with prolonged walking and standing, frequent climbing, jumping, walking on uneven ground, as well as some difficulty driving.  Most recently, the VA examiner in August 2012 found that the diagnosed bilateral calcaneal fractures had resolved and determined that it was not productive of occupational impairment.  

While a VA clinician in May 2010 noted that muscle contraction had occurred and the Veteran was unable to curl his toes, examination showed normal shoe wear pattern and at no other time during the appeal was permanent muscle contraction of any toe shown.  Additionally, the VA examiner in August 2012 addressed these findings and specifically found no evidence of permanent muscle contraction of the toes, or loss of use of either foot, which is consistent with other evidence of record.  Due to the inconsistency between the May 2010 report and the other objective findings before and after, the Board accords this report less probative weight.  

To the extent that the VA examiner in March 2010 and VA clinicians who have treated the Veteran determined that he required inserts or assistive devices for ambulation, because his bilateral foot problems were productive of posture abnormalities or gait abnormalities, these findings were based on the Veteran's subjective complaints and his presentation, which are not credible as they are contradicted by other evidence of record, to include objective examination findings.  Significantly, on prior examination in January 2007, the Veteran's feet were examined for signs of abnormal weight bearing and no callosities, unusual shoe wear pattern were noted.  There was no breakdown.  At the time, it was noted that the Veteran did not require assistive devices for ambulation and his gait was normal.  Similarly, in October 2011 the examiner observed that the Veteran's gait and posture were within normal limits and there was no evidence of abnormal weight bearing, breakdown, callosities or any other unusual shoe wear pattern.  While the Veteran used a cane for ambulation, the examiner opined that the Veteran did not require a brace, crutches, corrective shoes, a wheelchair, prosthesis or a walker for ambulation.  Finally, the VA examiner in August 2012 concurred that the Veteran did not require assistive devices for ambulation.  

Significantly, the VA examiner in August 2012 noted that despite the Veteran's complaints, he had never sought treatment from a podiatrist.  Additionally, the Veteran had an occupational history of employment that required him to constantly be on his feet, which would be inconsistent with the Veteran's reports of severe pain and inability to walk on his heels since service.  The examiner further noted that there were no complaints regarding the feet, or objective findings pertaining to the right or left foot until 2003, and in fact, a 1999 bone scan was entirely normal.  The examiner noted discrepancies between the Veteran's subjective complaints and objective examination findings on VA examination in 2007, as well as in the Veteran's reports of the in-service bilateral heel injuries.  The examiner further noted that the Veteran had a long-standing history of substance abuse for which he had not been forthright.    

In deciding each of these claims, the Board has carefully considered the Veteran's own lay assertions.  While the Veteran is competent to report pain and discomfort, the Board finds his contentions as to the severity of his disability are not credible.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007). In determining credibility, the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Here, the VA examiners found no pathology to account for the Veteran's described level of pain and no objective evidence of his alleged symptoms, to include loss of use of his feet, or need for assistive devices for ambulation such as crutches or a wheelchair.  Indeed, he presented to a pain clinic carrying two crutches and a cane; he was not reported 
as actually using or requiring them..  Moreover, the Veteran's credibility was questioned by the VA examiner in August 2012.  Therefore, the Board finds the objective medical evidence to be more probative than the Veteran's lay statements as his credibility is undermined by the objective evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).

Although the Veteran has reported pain, his pain is considered in the current evaluations.  See 38 C.F.R. § 4.59.  While he has alleged severe injury, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned ratings for moderate disability are appropriate but no higher.

For these reasons, the Board finds that the Veteran's bilateral foot disability is 
no more than moderate in degree.  The Board has considered whether other diagnostic codes would provide for a higher rating.  However, Diagnostic Code 5824 contemplates all foot symptomatology and is the appropriate code for consideration of his disability.  The Veteran does not have pes planus or pes cavus, thus Diagnostic Code 5276 and 5278 are not applicable.  Thus, ratings in excess 
of 10 percent for each foot would not be alternately assignable under any other applicable diagnostic code.  Indeed, after careful review of the available diagnostic codes and all the evidence of record, lay and medical, the Board does not find evidence that the ratings assigned (10 percent disabling for each foot) should be increased for any other separate period based on the facts found during the appeal period.  As such, evaluations in excess of 10 percent disabling for the right and left foot disabilities is not warranted.  See Hart, supra.

As a final matter, the Board has also considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  His contentions as to the severity of his disability have not been found to be credible.  In short, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

A rating in excess of 10 percent for residuals of a stress fracture to the left heel calcaneal bone, is denied.

A rating in excess of 10 percent for residuals of a stress fracture to the right heel calcaneal bone, is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


